DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/23/2021 has been entered. Claims 21-24, 26-33, and 35-40 remain pending in the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US Patent 9,618,222) in view of Aminpour et al. (US PGPUB 20080033599) in view of Fadell et al. (US PGPUB 20120066168) in view of Park et al. (US PGPUB 20130043738). 

Regarding Claim 21; Hussain teaches; A method for a home automation system, comprising: 
monitoring a rate of airflow through an air vent in a centralized heating and cooling system; (Hussain; at least Fig. 6; column 13, lines 60-65; disclose a home automation automatic air vent actuator/sensor component for measuring airflow through each vent utilizing the air speed sensor)
storing, at one or more batteries associated with a first type of sensor, power generated using the airflow through the air vent; (Hussain; Figs. 5-6 and 14; column 11, lines 40-47; disclose fans (503) that are used to generate power to charge batteries of the smart air vent)
Hussain appears to be silent on; comparing a portion of the stored power to a threshold;
Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and a second type of sensor being within the threshold distance.
However, Aminpour teaches; comparing a portion of the stored power to a threshold; (Aminpour; at least Fig. 3; paragraph [0050]; disclose where a processor of the vent controllers monitors a battery level and determines whether the battery level is low (threshold))
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (Aminpour; at least Fig. 3; paragraphs [0065]-[0067]; disclose wherein the smart vent system determines whether a battery level is low in one of the smart vents and adjusting an air vent in response to help charge the battery of the air vent)
Hussain and Aminpour are analogous art because they are from the same field of endeavor or similar problem solving area, of self-sustained smart vents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the teachings of Aminpour with the disclosed invention of Hussain of including the ability to monitor a battery level of a rechargeable battery and adjusting an HVAC system to power a generator to charge the battery when low to maintain power to a remote sensor system. Including this feature would allow for installation of a remote sensor system that would be free of electrical wiring or air tubing and thus provide a more cost effective system as taught by Aminpour (paragraph [0032]).
The combination of Hussain and Aminpour appear to be silent on; Analyzing an occupancy pattern of a home for a duration; 
Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance.
However, Fadell teaches; Analyzing an occupancy pattern of a home for a duration; (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns) 
analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns)
Hussain, Aminpour, and Fadell are analogous art because they are from the same field of endeavor or similar problem solving area, of air-conditioning control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring occupancy patterns for 
The combination of Hussain, Aminpour, and Fadell appear to be silent on; Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance.
However, Park teaches; Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; (Park; at least paragraphs [0087]-[0089]; disclose wherein the method includes determining that a battery level difference is greater than a predetermined threshold, that is determining that a portion of the stored battery in a first phone is greater than a threshold level, and if so, it shares that portion of power with a second phone)
Determining that a second type of sensor is within a threshold distance of the first type of sensor; (Park; at least paragraph [0069]; disclose determining that neighboring devices are within a threshold difference of each other before sharing power between each other)
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (at least Fig. 3; paragraphs [0069], [0086]-[0088], and [0095]) disclose a wireless power transmission method in which a first wireless device (i.e. sensor) determines whether a difference in battery level is greater than or equal to a predetermined threshold or a receiving second device, if so and the threshold is satisfied, sharing a portion of the stored until the difference in power falls below the threshold and further the method includes determining that the devices are within a threshold difference of each other prior to sharing power.
Hussain, Aminpour, Fadell, and Park are analogous art because they are from the same field of endeavor or similar problem solving area, of power monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of sharing stored energy between two devices based on a threshold power level as taught by Park with the known system of a HVAC and vent control system as taught by Hussain, Aminpour, and Fadell to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to maintain continuous power of portable wireless devices in a single system as taught by Park (paragraph [0006]).

Regarding Claim 22; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein performing the one or more operations comprises transmitting the portion of the stored power to the second type of sensor, powering one or more motors associated with the centralized heating and cooling system, adjusting a thermostat level, adjusting one or more parameters of the centralized heating and cooling system, or any combination thereof. (Aminpour; Fig. 

Regarding Claim 23; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein performing the one or more operations comprises: providing the stored power to one or more motors associated with the first type of sensor at the air vent; (Hussain; Fig. 6; column 11, 35-47; disclose where the stored power is provided to an actuator (614) associated with the sensor at the vent)
and utilizing the stored power to perform communications between the first type of sensor at the air vent and a control panel of the home automation system, wherein the control panel is located at a location different from a location of the first type of sensor. (Hussain; Fig. 6; column 8, lines 4-26; disclose a home server (control panel of the home automation system) located at a different location from the sensor in which the stored power at the sensor unit is used to power wireless chip (608) and Tx/Rx chip (674) for sending information from the vent to the home server).

Regarding Claim 24; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein comparing a portion of the stored power to a threshold comprises: monitoring a level associated with the stored power, wherein determining that the portion of the stored power is greater than the threshold is based at least in part on the monitoring. (Aminpour; Fig. 3; paragraphs [0050] and [0065]; disclose where a processor of the vent controllers that monitor the power level of the energy storage unit (battery) and wherein the processor determines whether the 

Regarding Claim 26; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 24, comprising: in response to the portion of the stored power is greater than the threshold, performing communications with a second type of sensor. (Park; at least paragraphs [0086]-[0090]; disclose wherein in response to a portion of stored power is greater than a threshold, a first and second device perform communication to determine who is the supplier and who is the receiver prior to initiating a power transfer).

Regarding Claim 27; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein the first type of sensor at the air vent includes at least one of a motion sensor, a camera sensor, a shock sensor, a proximity sensor, an appliance sensor, a temperature sensor, a humidity sensor, a light beam sensor, a smoke sensor, a glass break sensor, and a carbon monoxide sensor. (Hussain; Fig. 6; teaches an actuator/sensor unit that includes a temperature sensor, a carbon monoxide sensor, a camera sensor, a motion detector, and an ambient light sensor).

Regarding Claim 28; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein analyzing the occupancy pattern comprises: using one or more sensors at the air vent to determine whether a home is occupied; (Hussain; Fig. 6; disclose where each actuator/sensor unit contains an occupancy sensor for determining whether a home is occupied and further, paragraph [0045] of Fadell teaches utilizing occupancy sensor inputs for pattern recognition) 
and wherein performing the one or more operations comprises: adjusting the one or more sensors at the air vent to a conservation level in response to determining that the home has no occupancy. (Hussain; column 16, lines 31-39; disclose where the system, in order to save energy if temperature adjustments are required, polling the rooms for occupancy and using the actuators/sensor to close the vents in any un-occupied rooms thus providing energy savings).

Regarding Claim 29; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 28, comprising: generating a schedule reflecting occupancy of the home based at least in part on analyzing the occupancy pattern; (Hussain; column 16, lines 45-57; disclose allowing a user to access an occupancy schedule for finer control or a specified room and wherein Fadell (at least paragraph [0045]) generates occupancy schedules for various days and seasons based on the analyzed occupancy patterns)
and adjusting the one or more sensors at the air vent to a conservation level based at least in part on the schedule. (Hussain; column 16, lines 31-57; disclose opening and closing vents based on scheduled occupancy levels).

Regarding Claim 30; Hussain teaches; An apparatus for security and/or automation systems, comprising: a processor; (Hussain; Fig. 6; disclose CPU (610))
memory in electronic communication with the processor; (Hussain; Fig. 6; disclose memory (609))
instructions stored in the memory, the instructions being executable by the processor to perform the steps of, monitoring a rate of airflow through an air vent in a centralized heating and cooling system;  (Hussain; at least Fig. 6; column 13, lines 60-65; disclose a home automation automatic air vent actuator/sensor component for measuring airflow through each vent utilizing the air speed sensor)
storing, at one or more batteries associated with a first type of sensor, power generated using the airflow through the air vent; (Hussain; Figs. 5-6 and 14; column 11, lines 40-47; disclose fans (503) that are used to generate power to charge batteries of the smart air vent)
Hussain appears to be silent on; comparing a portion of the stored power to a threshold;
Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and a second type of sensor being within the threshold distance.
However, Aminpour teaches; comparing a portion of the stored power to a threshold; (Aminpour; at least Fig. 3; paragraph [0050]; disclose where a processor of the vent controllers monitors a battery level and determines whether the battery level is low (threshold))
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (Aminpour; at least Fig. 3; paragraphs [0065]-[0067]; disclose wherein the smart vent system 
Hussain and Aminpour are analogous art because they are from the same field of endeavor or similar problem solving area, of self-sustained smart vents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the teachings of Aminpour with the disclosed invention of Hussain of including the ability to monitor a battery level of a rechargeable battery and adjusting an HVAC system to power a generator to charge the battery when low to maintain power to a remote sensor system. Including this feature would allow for installation of a remote sensor system that would be free of electrical wiring or air tubing and thus provide a more cost effective system as taught by Aminpour (paragraph [0032]).
The combination of Hussain and Aminpour appear to be silent on; Analyzing an occupancy pattern of a home for a duration; 
Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance.
Analyzing an occupancy pattern of a home for a duration; (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns) 
analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns)
Hussain, Aminpour, and Fadell are analogous art because they are from the same field of endeavor or similar problem solving area, of air-conditioning control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring occupancy patterns for use in air-conditioning control as taught by Fadell with the known system of a HVAC and vent control system as taught by Hussain and Aminpour to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to achieve additional energy savings as taught by Fadell (paragraph [0026]).
The combination of Hussain, Aminpour, and Fadell appear to be silent on; Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance.
However, Park teaches; Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; (Park; at least paragraphs [0087]-[0089]; disclose wherein the method includes determining that a battery level difference is greater than a predetermined threshold, that is determining that a portion of the stored battery in a first phone is greater than a threshold level, and if so, it shares that portion of power with a second phone)
Determining that a second type of sensor is within a threshold distance of the first type of sensor; (Park; at least paragraph [0069]; disclose determining that neighboring devices are within a threshold difference of each other before sharing power between each other)
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (at least Fig. 3; paragraphs [0069], [0086]-[0088], and [0095]) disclose a wireless power transmission method in which a first wireless device (i.e. sensor) determines whether a difference in battery level is greater than or equal to a predetermined threshold or a receiving second device, if so and the threshold is satisfied, sharing a portion of the stored until the difference in power falls below the threshold and further the method includes determining that the devices are within a threshold difference of each other prior to sharing power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of sharing stored energy between two devices based on a threshold power level as taught by Park with the known system of a HVAC and vent control system as taught by Hussain, Aminpour, and Fadell to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to maintain continuous power of portable wireless devices in a single system as taught by Park (paragraph [0006]).

Regarding Claim 31; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, wherein performing the one or more operations comprises transmitting the portion of the stored power to the second type of sensor, powering one or more motors associated with the centralized heating and cooling system, adjusting a thermostat level, adjusting one or more parameters of the centralized heating and cooling system, or any combination thereof. (Aminpour; Fig. 3; where the smart vent system determines that the battery level is low (116) (not satisfying a predetermined threshold) and in response to the battery being low, the system instructs the system to turn on the HVAC systems fan (120) to provide airflow to the power generation device of the respective vents).

Regarding Claim 32; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, the instructions being executable by the processor to perform the steps of: providing the stored power to one or more motors associated with the first type of sensor at the air vent; (Hussain; Fig. 6; column 11, 35-47; disclose where the stored power is provided to an actuator (614) associated with the sensor at the vent)
and utilizing the stored power to perform communication between the first type of sensor at the air vent and a control panel of the home automation system, wherein the control panel is located at a location different from a location of the first type of sensor. (Hussain; Fig. 6; column 8, lines 4-26; disclose a home server (control panel of the home automation system) located at a different location from the sensor in which the stored power at the sensor unit is used to power wireless chip (608) and Tx/Rx chip (674) for sending information from the vent to the home server).

Regarding Claim 33; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, the instructions being executable by the processor to perform the steps of: monitoring a level associated with the power stored in the first type of sensor, wherein determining that the portion of the stored power is greater than the threshold is based at least in part on the monitoring. (Aminpour; Fig. 3; paragraphs [0050] and [0065]; disclose where a processor of the vent controllers that monitor the power level of the energy storage unit (battery) and wherein the processor determines whether the battery level is low based on the monitoring and further Park teaches (paragraphs [0086]-[0089]) disclose determining a power level is greater than a threshold)

Regarding Claim 35; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 33, the instructions being executable by the processor to perform the steps of in response to the portion of the stored power being greater than the threshold, performing communications with a second type of sensor. (Park; at least paragraphs [0086]-[0090]; disclose wherein in response to a portion of stored power being greater than a threshold, a first and second 

Regarding Claim 36; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, wherein the first type of sensor at the air vent includes at least one of a motion sensor, a camera sensor, a shock sensor, a proximity sensor, an appliance sensor, a temperature sensor, a humidity sensor, a light beam sensor, a smoke sensor, a glass break sensor, and a carbon monoxide sensor. (Hussain; Fig. 6; teaches an actuator/sensor unit that includes a temperature sensor, a carbon monoxide sensor, a camera sensor, a motion detector, and an ambient light sensor).

Regarding Claim 37; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, the instructions being executable by the processor to perform the steps of: using one or more sensors at the air vent to determine whether a home is occupied; (Hussain; Fig. 6; disclose where each actuator/sensor unit contains an occupancy sensor for determining whether a home is occupied)
and adjusting the one or more sensors at the air vent to a conservation level in response to determining that the home has no occupancy. (Hussain; column 16, lines 31-39; disclose where the system, in order to save energy if temperature adjustments are required, polling the rooms for occupancy and using the actuators/sensor to close the vents in any un-occupied rooms thus providing energy savings).

Regarding Claim 38; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 37, the instructions being executable by the processor to perform the steps of: generating a schedule reflecting occupancy of the home; (Hussain; column 16, lines 45-57; disclose allowing a user to access an occupancy schedule for finer control or a specified room)
and adjusting the one or more sensors at the air vent to a conservation level based at least in part on the schedule. (Hussain; column 16, lines 31-57; disclose opening and closing vents based on scheduled occupancy levels).

	Regarding Claim 39; Hussain teaches; A non-transitory computer-readable medium storing computer- executable code, the code executable by a processor to perform the steps of: (Hussain; Fig. 6; disclose memory (609))
monitoring a rate of airflow through an air vent in a centralized heating and cooling system; (Hussain; at least Fig. 6; column 13, lines 60-65; disclose a home automation automatic air vent actuator/sensor component for measuring airflow through each vent utilizing the air speed sensor)
storing, at one or more batteries associated with a first type of sensor, power generated using the airflow through the air vent; (Hussain; Figs. 5-6 and 14; column 11, lines 40-47; disclose fans (503) that are used to generate power to charge batteries of the smart air vent)
Hussain appears to be silent on; comparing a portion of the stored power to a threshold;
Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and a second type of sensor being within the threshold distance.
However, Aminpour teaches; comparing a portion of the stored power to a threshold; (Aminpour; at least Fig. 3; paragraph [0050]; disclose where a processor of the vent controllers monitors a battery level and determines whether the battery level is low (threshold))
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (Aminpour; at least Fig. 3; paragraphs [0065]-[0067]; disclose wherein the smart vent system determines whether a battery level is low in one of the smart vents and adjusting an air vent in response to help charge the battery of the air vent)
Hussain and Aminpour are analogous art because they are from the same field of endeavor or similar problem solving area, of self-sustained smart vents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the teachings of Aminpour with the disclosed invention of Hussain of including the ability to monitor a battery level of a rechargeable battery and adjusting an HVAC system to power a generator to charge the battery when low to maintain power to a remote sensor system. Including this feature would allow for installation of a remote sensor system that would be free of electrical wiring or air tubing and thus provide a more cost effective system as taught by Aminpour (paragraph [0032]).
Analyzing an occupancy pattern of a home for a duration; 
Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance.
However, Fadell teaches; Analyzing an occupancy pattern of a home for a duration; (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns) 
analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns)
Hussain, Aminpour, and Fadell are analogous art because they are from the same field of endeavor or similar problem solving area, of air-conditioning control systems.

The combination of Hussain, Aminpour, and Fadell appear to be silent on; Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; 
Determining that a second type of sensor is within a threshold distance of the first type of sensor;
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance.
However, Park teaches; Determining that the portion of the stored power is greater than the threshold based at least in part on the comparison; (Park; at least paragraphs [0087]-[0089]; disclose wherein the method includes determining that a battery level difference is greater than a predetermined threshold, that is determining that a portion of the stored battery in a first phone is greater than a threshold level, and if so, it shares that portion of power with a second phone)
Determining that a second type of sensor is within a threshold distance of the first type of sensor; (Park; at least paragraph [0069]; disclose determining that neighboring devices are within a threshold difference of each other before sharing power between each other)
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power is greater than the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with the second type of sensor in response to the portion of the stored power being greater than the threshold and the second type of sensor being within the threshold distance. (at least Fig. 3; paragraphs [0069], [0086]-[0088], and [0095]) disclose a wireless power transmission method in which a first wireless device (i.e. sensor) determines whether a difference in battery level is greater than or equal to a predetermined threshold or a receiving second device, if so and the threshold is satisfied, sharing a portion of the stored until the difference in power falls below the threshold and further the method includes determining that the devices are within a threshold difference of each other prior to sharing power.
Hussain, Aminpour, Fadell, and Park are analogous art because they are from the same field of endeavor or similar problem solving area, of power monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of sharing stored energy between two devices based on a threshold power level as taught by Park with the known system of a HVAC and vent control system as taught by Hussain, Aminpour, and Fadell to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to maintain continuous power of portable wireless devices in a single system as taught by Park (paragraph [0006]).

Regarding Claim 40; the combination of Hussain, Aminpour, Fadell, and Park further teach; The non-transitory computer-readable medium of claim 39, wherein performing the one or more operations comprises transmitting the portion of the stored power to a second type of sensor, powering one or more motors associated with the centralized heating and cooling system, adjusting a thermostat level, adjusting one or more parameters of the centralized heating and cooling system, or any combination thereof. (Aminpour; Fig. 3; where the smart vent system determines that the battery level is low (116) (not satisfying a predetermined threshold) and in response to the battery being low, the system instructs the system to turn on the HVAC systems fan (120) to provide airflow to the power generation device of the respective vents).

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 

In particular, the applicant argues, see pages 9-10, that the combination of Hussain, Aminpour, Fadell, and Park fail to explicitly teach all the limitations of independent claims 21, 30, and 39. In particular the reference of Park does not disclose “a portion of stored power being greater than the threshold” or “performing one or more operations…the one or more operations comprising sharing the portion of stored power with a second type of sensor in response to the portion of the store power being greater than the threshold,” and further that the reference of Park fails to disclose, “determining that a second type of sensor is within a threshold distance of the first type of sensor” and “performing one or more operations…the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response…the second type of sensor being within the threshold distance.”
The office respectfully disagrees.

As applied per the rejection above, with regards to the first argument that Park fails to explicitly teach that a “portion of stored power being greater than a threshold” as criteria for sharing power with 
With regards to the second argument, again pointing to the rejection above and to the reference of Park, specifically paragraph [0069], the method of sharing power between two devices includes determining whether or not the two devices are within a threshold distance from one another. Therefore, a device that is planning to share power scans for another device within the threshold distance, if it determines no devices are within the threshold distance it will not share power and if it does detect a device, it will perform the steps described above and share power with the device determined to be within the threshold distance range. 

In order to further prosecution, the office would like to recommend incorporating the limitations of paragraphs [0012] and [0051] into the independent claims to overcome the current prior art. In particular amending the claims such that based on an occupancy level, placing the first sensor that is to share power in a conservation mode prior to sharing power. Then based on the second sensor being in an “active state” and requiring additional battery power, initiating a transfer of a portion of stored battery power that is greater than the predetermined threshold to the second sensor in response to the first sensor being in a conservation state, the portion of stored power being greater than the nd sensor being within a threshold distance, and in response to the second sensor being in an active state requiring power.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117